10/05/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0422


                                       PR 06-0422                         FILED
                                                                            OCT 0 5 2021
                                                                         Bowen Greenwooe
                                                                       Clerk of Supreme Court
                                                                      ORJACAiVInntano
                                                                          Rta- t
 IN RE QUINN A. KAHSAY



       Quinn A. Kahsay has petitioned to waive the application fee related to Kahsay's
application for admission to the State Bar of Montana by transfer of his Uniform Bar
Examination score, explaining his active duty military status and his service as Judge
Advocate General.     We appreciate Kahsay's service but, unfortunately, the Rules of
Admission do not provide for waiver of the score transfer application fee, and we are unable
to grant the request. Therefore,
       IT IS HEREBY ORDERED that the petition for waiver of the transfer application
fee is DENIED.
       The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED this E-      day of October, 2021.
    /94 in Zit,.
        Justices




2